Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on October 29, 2020 has been entered.  No new matter has been entered.	 

Claim for Foreign Priority
Receipt of the certified foreign priority documents is acknowledged.   

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on October 29, 2020 have been fully considered and in conjunction with the Examiner’s Amendment set forth below are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   

Drawings
The description for Figure 2 has been amended to recite the sequence identifiers for the sequences of Figure 2.  Therefore, the objection of the drawings has been withdrawn.

Claim Rejections - 35 USC § 101
Claim 1 has been amended to recite a modified YP52A12 protein having at least 99%sequence identity to SEQ ID NO:20 and having the amino acid modifications at position 76 and 470, which does not read on a product of nature. Therefore, the rejection of claims 1-2 under 35 U.S.C. 101 has been withdrawn.
 
Claim Rejections - 35 USC § 112

Claim 1 has been amended to recite a modified CYP52A12 protein having at least 99%sequence identity to SEQ ID NO:20 and having the amino acid modifications at position 76 and 470.  The claims no longer encompass modified CYP52A12 proteins having unknown structure.  Therefore, the rejections of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and enablement requirement have been withdrawn.    

Claim Rejections - 35 USC § 102
Claim 1 has been amended to recite a modified CYP52A12 protein has at least 99%sequence identity to SEQ ID NO:20 and has the amino acid modifications at position 76 and 470.  The polypeptide of Coelho (US 2016/0108436 –form PTO-892) has 93% sequence identity to SEQ ID NO:20 of the instant application.  Therefore, the rejection of claim(s) 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Coelho (US 2016/0108436 - form PTO-892) has been withdrawn. 

withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey L. Ihnen on April 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
1. (Currently Amended).  A product comprising an isolated modified CYP52A12 protein, wherein, with reference to the amino acid numbering of SEQ ID NO:20, the modified CYP52A12 protein comprises Asp at a position corresponding to the position 

3.  (Currently Amended) The product of claim 1, wherein the modified CYP52A12 protein comprises the amino acid sequence set forth in SEQ ID NO:21.

Cancel claims 4-21.


Allowable Subject Matter
Claim 1 and 3 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. Although the prior art discloses a Candida tropicalis CYP52A12 having the amino acid sequence of SEQ ID NO:20 of the instant application (see Craft.  Q874J5_CANTR.  UnitProtKB Database.  2017 – form PTO-892), the Examiner has found no teaching or suggestion in the prior art directed to a modified CYP52A12 having at least 99% sequence identity to SEQ ID NO:20 of the instant application and comprising an 76Asp and 470Ile substitutions. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652